Citation Nr: 0213904	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-01 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee with degenerative changes, currently rated as 20 
percent disabling, to include consideration of an 
extraschedular rating under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1977 to April 
1990, plus five months and 15 days of prior active service of 
unverified dates.

By rating decision in October 1990, service connection was 
granted for corneal scar of the left eye and for 
chondromalacia patella of the right knee.  In November 1997, 
the veteran filed claims for increased ratings for a corneal 
ulcer of the left eye and for a right knee disability.  This 
appeal arises from a June 1998 rating decision from the 
Baltimore, Maryland Regional Office (RO), denying a 
compensable rating for a corneal scar of the left eye and a 
rating in excess of 20 percent for chondromalacia of the 
right knee with degenerative changes. 

In August 1999, the RO assigned a temporary total rating for 
right knee surgery from July 26, 1999, to September 30, 1999, 
under 38 C.F.R. § 4.30.  The RO further determined that not 
more than a 20 percent schedular evaluation for right knee 
disability was assignable from October 1, 1999.

In June 2000, the Board denied a compensable rating for the 
left eye.  Thus, that issue is no longer before the Board.  
In that decision, the Board remanded the right knee claim for 
additional development.  

Service connection has been in effect for the left knee since 
1990.  In May 2000, the veteran requested that the left knee 
be re-evaluated.  In May 2002, the RO issued a rating 
decision that assigned an increased (10 percent) rating for 
the left knee.  Immediately thereafter, the RO issued a 
supplemental statement of the case (SSOC) on that issue.  The 
claims file does not reflect that the veteran submitted a 
notice of disagreement (NOD) with the May 2002 rating 
decision or that he otherwise desired to appeal the left knee 
rating.  Thus, the Board does not have jurisdiction to 
address the issue of an increased rating for the left knee.  
38 U.S.C. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2002).  
If the veteran desires to appeal that decision, he has one 
year from the date of notification of the May 2002 rating 
decision to submit a written notice of disagreement to the 
RO.  See 38 C.F.R. § 20.302 (2002). 


REMAND

The most recent supplemental statement of the case (SSOC) 
addressing the right knee was issued under cover letter dated 
February 14, 2002.  The most recent VA compensation and 
pension examination of the right knee was conducted on 
February 27, 2002.  The appeal was certified on August 8, 
2002.  Thus, the SSOC did not and could not have considered 
evidence contained in the recent VA examination report.  The 
Board notes that the RO considered the February 2002 
examination report in an SSOC issued in May 2002, however, 
that SSOC addresses an increased rating only for the left 
knee. 

Pursuant to 38 C.F.R. § 19.31(b) (2002), the agency of 
original jurisdiction must issue an SSOC addressing the 
February 2002 VA examination report under these 
circumstances. 

For the above reason, the case is remanded for the following 
action:

1.  The RO should consider the February 
2002 VA examination report.  Thereafter, 
to the extent that the benefits sought 
are not granted, the RO should issue an 
SSOC addressing the issue of an increased 
schedular rating for the right knee.  The 
SSOC should also reflect consideration of 
the propriety of referring the claim for 
extraschedular consideration under 
38 C.F.R. § 3.321(b).  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the appellant until 
he is notified.  The Board intimates no 
opinion as to the ultimate outcome of 
these claims by the action taken herein. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




